 

Case 2:09-ev-01750-GBD Document 913-1FiRiibddGi25020Paemye Af of 10

 

SECURITIES AND EXCHANGE COMMISSION,

Plaintiff,

 

- against -

WG TRADING INVESTORS, L.P., :

WG TRADING COMPANY, LIMITED PARTNERSHIP, : 09 CV 1750 (GBD)
WESTRIDGE CAPITAL MANAGEMENT, INC., :

PAUL GREENWOOD and STEPHEN WALSH,

Defendants,
- and -

ROBIN GREENWOOD AND JANET WALSH,

Relief Defendants.
x

 

CONSENT OF DEFENDANT WG TRADING INVESTORS, L.P.

1. Defendant WG Trading Investors, L.P. (““WGTY”), acknowledges having been
served with the Complaint in this action, enters a general appearance, and admits to the Court’s
jurisdiction over Defendant and over the subject matter of this action.

2. On February 25, 2009, Plaintiff, Securities and Exchange Commission (the
“Commission’”), filed a complaint against defendants, WGTI, WG Trading Company, Limited
Partnership, Westridge Capital Management, Inc., Paul Greenwood and Stephen Walsh, for
violations of Section 17(a) of the Securities Act of 1933 (“Securities Act”) [15 U.S.C. § 77q(a)],
violations of Section 10(b) of the Securities Exchange Act of 1934 (“Exchange Act”) [15 U.S.C.
§ 78)(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5] and violations of Sections 206(1),

206(2) and 206(4) of the Investment Advisers Act of 1940 [15 U.S.C. §§ 80b-6(1), 80b-6(2) and

3390291.2 | 078410-0043

 
 

Case 209-cv-01750-GBD Document 915-1 FiKbAO82300P Raye Biot 10

80b-6(4)] and Rule 206(4)-8 thereunder [17 C.F.R. § 275.206(4)-8]. Further, the complaint also
named as relief defendants, Robin Greenwood (“R. Greenwood”) and Janet Walsh (“J. Walsh’).
3. On February 25, 2009, on the nomination of the Commission, the Court also
issued a Temporary Restraining Order, pursuant to which the assets of WGTI were placed under
the management and control of the receiver, Robb Evans & Associates LLC (the “‘Receiver’’). In

addition to taking over possession and control of WGTI’s assets, the Receiver was empowered

Ake & Bot we

to, “(T]ake such further actions as the Court shall deem equitable, and just and appropriate under
the circumstances upon proper application of the Receiver”. On May 22, 2009, the Court
converted the Temporary Restraining Order into a Preliminary Injunction and ordered that the
Receiver continue to serve as the Receiver in the civil enforcement action with all duties and
powers as set forth in the initial Temporary Restraining Order.

4, On August 16, 2018, the Court approved the Receiver’s So-Ordered letter,
pursuant to which the Receiver sought authority from the Court to enter into this Consent ( the
“So-Ordered Letter”).

5. Under these circumstances, WGTI, through Robb Evans & Associates LLC,
solely in its capacity as the court-appointed Receiver in this matter, hereby enters into this
Consent and hereby consents to the entry of the Final Judgment in the form attached hereto (the
“Final Judgment’) and incorporated by reference herein, which, among other things,
permanently restrains and enjoins WGTI from violation of Section 17(a) of the Securities Act
[15 U.S.C. § 77q(a)], and Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5
thereunder [17 C.F.R. § 240.10b-5].

6. WGTI waives the entry of findings of fact and conclusions of law pursuant to

3390291.2 | 078410-0043 2

 
 

CASS 2:0%-ev-O1750-GBD Docunnenit 915-1 Filed OB/22(20P Rays 6fot 10

Rule 52 of the Federal Rules of Civil Procedure.

7, WGTI waives the right, if any, to a jury trial and to appeal from the entry of the
Final Judgment.

8. WGTI enters into this Consent voluntarily and represents that no threats, offers,
promises, or inducements of any kind have been made by the Commission or any member,
officer, employee, agent, or representative of the Commission to induce WGTI to enter into this
Consent,

9. WGTI agrees that this Consent shall be incorporated into the Final Judgment with
the same force and effect as if fully set forth therein.

10. WGTI will not oppose the enforcement of the Final Judgment on the ground, if
any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and
hereby waives any objection based thereon.

11. WGTI further waives service of the Final Judgment and agrees that entry of the
Final Judgment by the Court and filing with the Clerk of the Court will constitute notice to
WGTI of its terms and conditions. WGTI further agrees to provide counsel for the Commission,
within thirty days after the Final Judgment is filed with the Clerk of the Court, with an affidavit
or declaration stating that WGTI has received and read a copy of the Final Judgment.

12. Consistent with 17 C.F.R. 202.5(f), this Consent resolves only the claims asserted
against WGTI in this civil proceeding. WGTI acknowledges that no promise or representation
has been made by the Commission or any member, officer, employee, agent, or representative of
the Commission with regard to any criminal liability that may have arisen or may arise from the

facts underlying this action or immunity from any such criminal liability. WGTI waives any

3390291.2 | 078410-0043 3

 
 

Case 20%-cv-O1750-GBD Docuwnnent 915-1 Fie&dOB/RB20P Rage Tiof 10

claim of Double Jeopardy based upon the settlement of this proceeding, including the imposition
of any remedy or civil penalty herein. WGTI further acknowledges that the Court’s entry of a
permanent injunction may have collateral consequences under federal or state law and the rules
and regulations of self-regulatory organizations, licensing boards, and other regulatory
organizations. Such collateral consequences include, but are not limited to, a statutory
disqualification with respect to membership or participation in, or association with a member of,
a self-regulatory organization. This statutory disqualification has consequences that are separate
from any sanction imposed in an administrative proceeding. In addition, in any disciplinary
proceeding before the Commission based on the entry of the injunction in this action, WGTI
understands that it shall not be permitted to contest the factual allegations of the complaint in this
action.

13. WGTI understands and agrees to comply with the terms of 17 C.F.R. § 202.5(e),
which provides in part that it is the Commission’s policy “not to permit a defendant or
respondent to consent to a judgment or order that imposes a sanction while denying the
allegations in the complaint or order for proceedings.” As part of WGTI’s agreement to comply
with the terms of Section 202.5(e), WGTI: (i) will not take any action or make or permit to be
made any public statement denying, directly or indirectly, any allegation in the complaint or
creating the impression that the complaint is without factual basis; (ii) will not make or permit to
be made any public statement to the effect that WGTI does not admit the allegations of the
complaint, or that this Consent contains no admission of the allegations; and (iii) upon the filing
of this Consent, WGTI hereby withdraws any papers filed in this action to the extent that they

deny any allegation in the complaint. If WGTI breaches this agreement, the Commission may

3390291.2 | 07840-0043 4

 
 

Case 2:03-ev-O1750-GBD Document 915-1 Fibe#dOB/RE20PRays Biot 10

petition the Court to vacate the Final Judgment and restore this action to its active docket.
Nothing in this paragraph affects WGTI’s: (i) testimonial obligations; or (ii) right to take legal
or factual positions in litigation or other legal proceedings in which the Commission is not a
party.

14. WGTI hereby waives any rights under the Equal Access to Justice Act, the Small
Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to seek
from the United States, or any agency, or any official of the United States acting in his or her
official capacity, directly or indirectly, reimbursement of attorney’s fees or other fees, expenses,
or costs expended by WGTI to defend against this action. For these purposes, WFTI agrees that
WGTI is not the prevailing party in this action since the parties have reached a good faith
settlement.

15. In connection with this action and any related judicial or administrative
proceeding or investigation commenced by the Commission or to which the Commission is a
party, WGTI (i) agrees to appear and be interviewed by Commission staff at such times and
places as the staff requests upon reasonable notice; (ii) will accept service by mail or facsimile
transmission of notices or subpoenas issued by the Commission for documents or testimony at
depositions, hearings, or trials, or in connection with any related investigation by Commission
staff; (iii) appoints WGTI’s undersigned attorney as agent to receive service of such notices and
subpoenas; and (iv) consents to personal jurisdiction over WGTI in any United States District
Court for purposes of enforcing any such subpoena.

16. WGTI agrees that the Commission may present the Final Judgment to the Court

for'signature and entry without further notice.

3390291.2 | 078410-0043 5

 
 

 

Case 20S OU/sO-GRD Document Oi5-1 Frléd O/2220 PRagé Sof 10

17. WGTI agrees that this Court shall retain jurisdiction over this matter for the

purpose of enforcing the terms of the Final Judgment.

Dated: \|-W-] Sm

 

Brick Kane

Robb Evans and Associates LLC,

Acting solely in its capacity as the Court-
appointed Receiver for WG Trading Investors,
LP.

 

A notary public or other officer completing this certificate verifies only the identity. of the individual who signed the
document to which this-certificate is attached, and not the truthfulness, accuracy, or validity of that document.

 

 

State of California )
County of Los Arigeles )

 
    

sy . pln
On AL MN wien » before me, : Vv ; CoA, a Notary Public, personally appeared
“9 fe Kk f __, who droved to me on the basis of satisfactory evidence to be the person(s)
whose name(é) is/att Peubscribed to the ‘within instrument and acknowledged to me that he/shedhey Executed the

same in his/her4héir authorized capacityGes), and that by his/yerthemrSignature(s}on the instrument the person(s),

or the entity upon: behalf of which the person(s)Acted, executed the instrument.

 

1 certify under PENALTY OF PERJURY under the laws of the State of California that the:foregoing paragraph is
true and correct.

 
 

WITNESS my hand and official seal.

Cal
<

Approved as to form:

   

ANITA J
ns Puplle + AM Woria
' Bn angeles County,
Comm 41356436
res Sep 23, 2022

     

 

  

 

ig

 

FRANDZEL ROBINS BLOOM & CSATO, L.C,

L {lu

cig
sa solely it in its capacity as Counsel
or Court-Appointed Receiver for

WG Trading Investors, L.P.

 

3390291.2 | 078410-0043 6

 

 
CASaSE C9 D1ITSO2GRIBDDddumemt 91527 Filed 03/25/20 Page 2/710

SO ORDERED cee ge one

Dated: | eur iON.
New York Wh oS tay hous iz, b Darul,
ope pres DISTRICT JUDGE

 

 

3390291.2 | 078410-0043 7
